              Case 2:20-mj-00800-BAT Document 6 Filed 03/26/21 Page 1 of 1




 1                                                      Magistrate Judge Brian A. Tsuchida
 2
 3
 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                         WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
 8
 9   UNITED STATES OF AMERICA,                            CASE NO. MJ20-800BAT
10                         Plaintiff,
11                    v.                                  GOVERNMENT’S NOTICE
                                                          OF APPEARANCE
12   RODERICK MUCHIKEKWANAPE,
13
                           Defendant.
14
15         The United States of America, by Tessa M Gorman, Acting United States
16 Attorney for the Western District of Washington, and Gregory A. Gruber, Assistant
17 United States Attorney for said District, files notice that the undersigned Assistant United
18 States Attorney appears on behalf of the Government in this cause and requests service of
19 all pleadings in this case, effective immediately.
20         DATED this 26th day of March, 2021.
21                                                Respectfully submitted,
22
                                                  TESSA M. GORMAN
23                                                Acting United States Attorney
24
                                                  /s/ Gregory A. Gruber
25                                                GREGORY A. GRUBER
                                                  Assistant United States Attorney
26
                                                  United States Attorney’s Office
27                                                1201 Pacific Avenue, Suite 700
                                                  Tacoma, Washington 98402
28
                                                  Telephone: (253) 428-3800
                                                  Email: Gregory.A.Gruber@usdoj.gov
     Notice of Appearance - 1                                            UNITED STATES ATTORNEY
                                                                         1201 PACIFIC AVENUE, SUITE 700
     U.S. v. RODERICK MUCHIKEKWANAPE /MJ20-800
                                                                          TACOMA, WASHINGTON 98402
                                                                                 (253) 428-3800
